DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 08/30/2022 have been presented for examination. In the amendments, claims 1 and 20 are amended to incorporate the feature (see, emphasis), “wherein the first network node receiving information related to a geographic location of the wireless device using a first beam that is wider than any beam included in a group of one or more beams, ... selecting from a plurality of beams the group of one or more beams to use for receiving a reference signal transmitted by the wireless device;”  the scope of which has been changed by the newly amended features. Since it would require further search and/or consideration, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 08/30/2022 have been fully considered in view of the amendments and they are persuasive. However, the amendment would not be entered in view of reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 08/30/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469